—Judgment, Supreme Court, Bronx County (Harold Silverman, J.), rendered August 17, 1999, convicting defendant, after a jury trial, of sexual abuse in the first degree, and sentencing him to a term of six months and 4V2 years probation, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility, including the weight to be given to minor inconsistencies in testimony, were properly considered by the jury and there is no basis upon which to disturb its determinations. Defendant’s acquittal of certain counts does not warrant a different conclusion (see, People v Rayam, 94 NY2d 557).
We have considered and rejected defendant’s remaining claims. Concur—Nardelli, J.P., Tom, Buckley, Rosenberger and Ellerin, JJ.